NOS. 12-12-00430-CR
                                    12-12-00431-CR
                                    12-12-00432-CR

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

AYESHA LEWIS,                                    §           APPEAL FROM THE 241ST
APPELLANT

V.                                               §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §          SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant attempts to appeal two delivery of a controlled substance convictions as well as
the revocation of her community supervision, which was imposed in another delivery of a
controlled substance case. We dismiss for want of jurisdiction.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after sentence is imposed in open court. TEX. R. APP. P.
26.2(a)(1). Sentence was imposed in open court on November 15, 2012. Therefore, Appellant’s
notice of appeal in each of the appeals was due to have been filed on or before December 17, 2012.
However, Appellant did not file her notices of appeal until December 26, 2012, and did not file a
motion for extension of time to file the notices of appeal as permitted by Texas Rule of Appellate
Procedure 26.3. See TEX. R. APP. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal, appellant files notice of
appeal in trial court and motion complying with Texas Rule of Appellate Procedure 10.5(b) in
appellate court).
         On December 28, 2012, this court notified Appellant that her notices of appeal were
untimely and that there was no timely motion for an extension of time to file the notices of appeal
as permitted by Rule 26.3. Appellant was further informed that the appeals would be dismissed
unless, on or before January 7, 2012, the information filed in the appeals was amended to show the
jurisdiction of this court. The January 7, 2012 deadline has now passed, and Appellant has not
shown the jurisdiction of this court.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeals must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered January 23, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           2
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                         JANUARY 23, 2013


                                       NOS. 12-12-00430-CR
                                            12-12-00431-CR
                                            12-12-00432-CR

                                       AYESHA LEWIS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee

              Appeals from the 241st Judicial District Court of Smith County, Texas.
                    (Tr.Ct.Nos. 241-1469-12; 241-1468-12; 241-1566-11)

                      THESE CAUSES came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of these
appeals, and that these appeals should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
these appeals be, and the same are, hereby dismissed for want of jurisdiction; and that this
decision be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     3